       Case 1:21-cv-00039 Document 1 Filed on 03/22/21 in TXSD Page 1 of 4



(2021-109)


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

MARINA GARCIA                                     §
                                                  §            CIVIL ACTION NO. _______
VS.                                               §
                                                  §
CLARKSON INDUSTRIAL                               §
CONTRACTORS, INC., and JERRY                      §
BOYD EDWARDS                                      §            JURY DEMANDED


                          DEFENDANTS’ NOTICE OF REMOVAL

        Defendants CLARKSON INDUSTRIAL CONTRACTORS, INC., and JERRY BOYD

EDWARDS file this Notice of Removal to the United States District Court for the Southern District

of Texas, Brownsville Division, pursuant to 28 U.S.C. § 1441, based on the following facts, which

show that this case is properly removable:

                               PROCEDURAL BACKGROUND

        1.     On February 22, 2021, Plaintiff, Marina Garcia, commenced an action in the 138th

District Court of Cameron County, Cause No. 2021-DCL-01016, styled Marina Garcia v. Clarkson

Industrial Contractors, Inc., and Jerry Body Edwards. Plaintiff alleges Defendants are liable under

a negligence theory for personal injuries he sustained in the subject incident.

        2.     On February 25, 2021, Defendants were served with a copy of Plaintiffs’ Original

Petition.

        3.     Defendants’ Notice of Removal is timely as it is filed within 30 days of actual or

constructive receipt of Plaintiffs’ Original Petition. 28 U.S.C. § 1446(b).

        4.     At the time suit was filed, and continuing to the present, this Court had, and still has,

original subject mater jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1). There is
       Case 1:21-cv-00039 Document 1 Filed on 03/22/21 in TXSD Page 2 of 4




complete diversity of citizenship between Plaintiff and Defendants. There are no statutory bars

against removal to the United States District Court, Southern District of Texas.

        5.      The amount in controversy exceeds $75,000.00, exclusive of interests and costs. See

Pet. Para III, page 2.

                                             PARTIES

        6.      At the time Plaintiff’s Original Petition was filed and continuing to the present,

Plaintiff is alleged to be a citizen of, and domiciled in, the State of Texas. See Pet. Para. 2.

        7.      At the time Plaintiff’s Original Petition was filed and continuing to the present,

Defendant Clarkson Industrial Contractors, Inc., was and still is a South Carolina Corporation with

a principal place of business in South Carolina.

        8.      Defendant, Jerry Boyd Edwards, is now, and was at the time of removal, and at the

time of the filing of the instant lawsuit, a natural person and citizen of Landrum, South Carolina.

        9.      There is complete diversity between the parties.

        10.     A copy of this Notice of Removal was filed with the clerk of the State Court in which

the original action was filed, as required by law.

        11.     Pursuant to Local Rules 3 and 81, this Notice of Removal is accompanied by a Civil

Cover Sheet and copies of the following attached documents:

        a.      Pleadings asserting causes of action (Exhibit A);
        b.      All orders signed by the State Judge (Exhibit B)
        c.      The state court docket sheet at the time of removal (Exhibit C);
        d.      An index of matters being filed (Exhibit D);
        e.      A list of all attorneys, including their addresses, telephone numbers, and the parties
                they represent (Exhibit E);




Notice Of Removal / 2021-109                                                                       Page 2
       Case 1:21-cv-00039 Document 1 Filed on 03/22/21 in TXSD Page 3 of 4




                                           PRAYER

        For these reasons, Defendants CLARKSON INDUSTRIAL CONTRACTORS, INC., and

JERRY BOYD EDWARDS, request that the Court take jurisdiction of this action to its conclusion

and final judgment, to the exclusion of any further proceedings in State Court, in accordance with

law.

        Dated: March 22, 2021.



                                             Respectfully submitted,


                                             “/s/” Anthony B. James
                                             Anthony B. James, Attorney in Charge
                                             State Bar No. 10537300
                                             Federal I.D. No. 3785

                                             HODGE JAMES JILPAS & NICHOLS
                                             Attorneys at Law
                                             P.O. Box 534329 (78553)
                                             1617 E. Tyler, Suite A
                                             Harlingen, Texas 78550
                                             Telephone: (956) 425-7400
                                             Facsimile: (956) 425-7707

                                             Attorneys for Defendants




Notice Of Removal / 2021-109                                                                Page 3
       Case 1:21-cv-00039 Document 1 Filed on 03/22/21 in TXSD Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing, Defendants’ Notice
of Removal, has been served on the 22nd day of March, 2021 to all attorneys of record via E-Service
as follows:

                Via Email
                Javier Villarreal
                Mike Trevino
                Daniel A. Torres
                Law Offices of Javier Villareal
                2401 Wildflower Drive, Suite A
                Brownsville, Texas 78520

                Attorneys for Plaintiff


                                              “/s/” Anthony B. James
                                              Anthony B. James




Notice Of Removal / 2021-109                                                                  Page 4
